DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant remarks, filed 09/09/2021, with respect to claims 1-12 have been fully considered and are persuasive.  The prior art rejections (Claim rejections under 35 USC 103) of claims 1-12 has been withdrawn. 
Applicant’s arguments, see Applicant Remarks, filed 09/09/2021, with respect to the rejection(s) of claim(s) claims 13-20 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen et al. (US 2020/0252989 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-15,19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable by MEDIATEK INC., "Discussion on physical layer procedure", 3GPP TSG RAN WG1 Ad-Hoc 
Consider claim 13, Mediatek teaches an apparatus comprising: a transceiver that receives a groupcast signal from a transmitter user equipment device (“Tx UE”) (see section 2.2 on page 3, Mediatek teaches reception of groupcast data via sidelink (SL) by at least one UE); and a processor that: detects the unsuccessful decoding the groupcast signal (see section 2.2. (page 3)); determines useful beam information (see page 6 (box), page 9, section 2.1 page 1 and page 4 (end paragraph), Mediatek teaches determining useful information associated with beamforming); and sends feedback to the Tx UE via the transceiver, the feedback comprising a negative acknowledgement and the useful beam information (see page 6 (box), page 9, section 2.1 page 1 and page 4 (end paragraph), Mediatek teaches sending NACK feedback and useful information (i.e., CSI) related feedback).
Mediatek teaches determines useful beam information (see above), however, did not particularly teach determining best beam information and sends feedback to the Tx. Chen teaches said limitation (see paras. 91, 93, 94, Chen teaches determining best beam information and report it (via CSI) with other feedback (i.e., NACK)).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Mediatek and teach determining best beam information and sends feedback to the Tx, as taught by Chen, thereby, allowing efficient data allocation in the communication system.

	Consider claim 19: all of the limitations of method claim 19 are included in the apparatus claim 13, therefore, claim 19 is subjected to the same rejection applied to claim 13.

(see section 2.3 on pages 5-6 in Mediatek; and see paras. 91, 93, 94 in Chen, Mediatek teaches deriving the useful (best) information (used for beam/transmission) using information representing channel between the transmitter and receiver (i.e., downlink channel information) in a sidelink (sidelink reference signal)).

Consider claim 15, Mediatek in view of Chen teaches the feedback further comprises sidelink channel state information (see at least section 2.3 on page 6).


Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over MEDIATEK INC., "Discussion on physical layer procedure", 3GPP TSG RAN WG1 Ad-Hoc Meeting 1901 R1-1900197, 21st-25th January, 2019, pages 1-9 (provided in the 8/27/2020 IDS, hereinafter, “Mediatek”) in views of Chen at al. (US 2020/0252989 A1, claimed provisional application No. 62/799,589, hereinafter, “Chen”) and Chen et al. (US 2020/0107170 A1, provisional application No. 62/738,191, hereinafter, “Chen ‘170”).
Consider claim 16, Mediatek in view of Chen teaches the transceiver receives sidelink control information (“SCI”) (see at least page 2), however, did not particularly teach receiving SCI prior to receiving the groupcast signal. Chen ‘170 teaches said technique (see at least paras. 34 and 38-39, Chen teaches communicating SCI initially (thus, prior to groupcast communication)).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Mediatek and teach receiving SCI prior to receiving the groupcast 

Consider claim 17, Mediatek in views of Chen and Chen ‘170 teaches wherein the SCI is received together with a sidelink reference signal associated with the groupcast signal (see at least page 2 in Mediatek where SCI is carried with downlink channel information (DCI)).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over MEDIATEK INC., "Discussion on physical layer procedure", 3GPP TSG RAN WG1 Ad-Hoc Meeting 1901 R1-1900197, 21st-25th January, 2019, pages 1-9 (provided in the 8/27/2020 IDS, hereinafter, “Mediatek”) in views of Chen at al. (US 2020/0252989 A1, claimed provisional application No. 62/799,589, hereinafter, “Chen”) and SUNDARARAJAN et al (US 2019/0199413 A1, hereinafter, “Sundararajan”).
Consider claim 18, Mediatek teaches sending feedback to the Tx UE (see rejection of claim 13, above), however, did not particularly teach transmitting the feedback towards a Tx using beam sweeping. Sundararajan teaches said technique (see at least paras. 127, Sundararajan teaches beam sweeping technique towards a transmitter).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Mediatek and teach receiving SCI prior to receiving the groupcast signal, as taught by Sundararajan, thereby, allowing efficient communication channel.
Allowable Subject Matter
Claims 1-12 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632